Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 19 and 20, the closest prior arts OEHM (US Pub 2009/0064257 A1) teaches receiving three-dimensional object definitions to populate a local database, facilitate generating local renderings of corresponding objects having any of a plurality of camera perspectives, receiving a specification of a scene, wherein the specification of the scene comprises a specification of objects comprising the scene, rendering the scene according to the received specification using one or more three- dimensional object definitions already available in the local database. 
Taylor et al. (US Pub 2010/0246605 A1) teaches enhanced content are received via a relatively high bandwidth communication channel, wherein the specification of the scene which is received via a relatively lower bandwidth communication channel in a compact form that consumes a relatively small amount of bandwidth compared to an amount of bandwidth consumed in receiving enhanced content.
Boker et al. (US Pub 2011/0292054) teaches facilitate generating local renderings of photoreal visual quality and the rendered scene is of photoreal visual quality.
 Jenkins (US Pub 2012/0256915 A1) teaches one or more modifications of objects comprising the scene through available parameterization associated with three-dimensional object definitions facilitate customization of one or more aspects of the rendered scene for a destination device or a user thereof.
For claim 1, 19 and 20, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
receiving three-dimensional object definitions to populate a local database, wherein three-dimensional object definitions are received via a relatively high bandwidth communication channel and facilitate generating local renderings of corresponding objects; receiving a specification of a scene, wherein the specification of the scene comprises a specification of objects comprising the scene and wherein the specification of the scene is received via a relatively low bandwidth communication channel in a compact form that consumes a relatively small amount of bandwidth compared to an amount of bandwidth consumed in receiving three-dimensional object definitions; and rendering the scene according to the received specification using one or more three- dimensional object definitions already available in the local database; wherein one or more modifications of objects comprising the scene through available parameterization associated with three-dimensional object definitions facilitate customization of one or more aspects of the rendered scene for a destination device or a user thereof; wherein, when rendering the scene, rendering of objects and modifications thereof according to the received specification is constrained to objects whose definitions are locally available in the local database; and wherein in the event that an object referenced in the specification of the scene is not available in the local database, a close or best match from the object definitions available in the local database is selected when rendering the scene.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613